United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2725
                                   ___________

Virginia Davidson,                    *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Tyco/Healthcare Mallinckrodt, Inc.,   *
                                      *       [UNPUBLISHED]
           Appellee.                  *
                                 ___________

                             Submitted: November 7, 2006
                                Filed: November 14, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Virginia Davidson appeals the district court’s1 adverse grant of summary
judgment in this action against her former employer, Tyco/Healthcare Mallinckrodt,
Inc. (Mallinckrodt). Following careful de novo review, see Kincaid v. City of Omaha,
378 F.3d 799, 803-04 (8th Cir. 2004) (standard of review), we agree with the district
court that, even assuming Davidson established a prima facie case of race
discrimination, she failed to establish that Mallinckrodt’s decision to eliminate a
position in her department as a result of improved technology and increased

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
efficiency, and its specific decision to eliminate her position based on her low score
on an assessment of the employees in her department, were pretextual. See Davis v.
KARK-TV, Inc., 421 F.3d 699, 703-04 (8th Cir. 2005) (Title VII and 42 U.S.C.
§ 1981 cases analyzed in same manner); Wheeler v. Aventis Pharms., 360 F.3d 853,
857 (8th Cir. 2004) (prima facie case of discrimination requires proof that claimant
was member of protected group, met legitimate expectations of her employer, and
suffered adverse employment action, and that circumstances existed which gave rise
to inference of discrimination; after legitimate explanation for termination is
presented, claimant must produce sufficient evidence that proffered reason was not
true reason for termination).

       In addition, Davidson’s retaliation claims failed because she did not establish
that she engaged in protected conduct and then suffered an adverse employment action
that was causally linked to the protected conduct, see Putman v. Unity Health Sys.,
348 F.3d 732, 737 (8th Cir. 2003) (elements of retaliation claim); Hunt v. Neb. Pub.
Power Dist., 282 F.3d 1021, 1028 (8th Cir. 2002) (protected activity includes
opposing act of discrimination made unlawful by Title VII); and she did not offer any
evidence of a violation of the Family and Medical Leave Act (FMLA), or meet her
burden of showing her termination was in retaliation for her use of FMLA leave, see
29 U.S.C. § 2612; Smith v. Allen Health Sys., Inc., 302 F.3d 827, 832 (8th Cir. 2002).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-